Citation Nr: 0200203	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  97-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia and duodenal ulcer 
disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for defective hearing.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1951 to November 
1953.

This matter came before the Board of Veterans' Appeals on 
appeal from decisions of June 1994 and May 1996 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  A hearing was scheduled to take place 
at the Board in March 1998, however, the veteran did not 
appear for that hearing and did not request that it be 
rescheduled.  Accordingly, the Board concludes that the 
veteran no longer desires such a hearing.

The Board remanded the case for additional development in 
October 1998.  The case subsequently came under the 
jurisdiction of the St. Petersburg, Florida, RO.  The 
requested development has since been completed, and the case 
is now ready for appellate review.


FINDINGS OF FACT

1.  A gastrointestinal disorder, to include a hiatal hernia 
and duodenal ulcer disease was not present during service, 
was not manifest within a year after service, and did not 
develop as a result of stress during service.

2.  The veteran was not involved in combat during service.

3.  The existence of an in-service stressor has not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor.

5.  Defective hearing was not present during service, was not 
manifest within a year after service, and did not develop as 
a result of exposure to noise during service.

CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by service, and a hiatal hernia and duodenal ulcer 
disease may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).

3.  Defective hearing was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing at the RO.  All 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The evidence also includes a copy of a 
decision from the Social Security Administration dated in 
April 1996.  Although the VA has not obtained a copy of the 
veteran's entire Social Security Administration file, there 
is no indication that it contains information which would 
provide support for any of the issues on appeal.  The veteran 
does not contend that information in the Social Security 
Administration's file would show that any of the claimed 
disabilities are related to service.  Accordingly, the file 
is not required for resolution of the issues on appeal.  

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





I.  Entitlement To Service Connection For A Gastrointestinal 
Disorder,
 To Include A Hiatal Hernia And Duodenal Ulcer Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as a peptic ulcer or an organic 
neurological disorder is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence which has been developed in connection with the 
claim includes testimony given by the veteran during a 
hearing held at the RO in July 1996.  He said that since June 
1954 he had an ongoing duodenal ulcer which flared up from 
time to time.  

The veteran's service medical treatment records do not 
contain any references to a gastrointestinal disorder.  The 
report of a medical examination conducted in November 1953 
for the purpose of his separation from service shows that 
clinical evaluation of the abdomen and viscera was normal.  
No defects were noted.  The veteran was found to be 
physically qualified for separation from service.  

There are no medical records from within one year after 
separation from service showing the presence of an ulcer or a 
hiatal hernia.  The earliest record showing the presence of a 
gastrointestinal disorder is dated in September 1962, almost 
nine years after the veteran's separation from service.  The 
record shows that the veteran underwent an upper G.I. series 
which resulted in an impression of probable active ulcer, 
duodenum.  Neither that record, nor any subsequent treatment 
record contains any indication that it is related to service.  

Although a letter dated in December 1993 from D.L. Van Eldik, 
M.D., contains an opinion that the veteran's ulcer could be 
related to stress, the opinion did not indicate that any such 
stress was due to service.  Similarly, a VA general medical 
examination report dated in January 1994 shows that the 
diagnoses included history of chronic gastritis ulcer, 
exacerbated by stress, but again there is no indication that 
the stress is due to service.  

The report of a stomach examination conducted by the VA in 
March 2001 shows that the veteran gave a history of having 
been treated for an ulcer within one year of his separation 
from service.  However, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the veteran's lay statements are 
not sufficient to link his current gastrointestinal 
complaints to service.  Lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, the preponderance of the evidence shows that the 
veteran did not have a gastrointestinal disorder during 
service, a peptic ulcer and hiatal hernia were not manifest 
within one year after service, and a current gastrointestinal 
disorder was not caused by any event which occurred in 
service.  Accordingly, the Board concludes that a current 
gastrointestinal disorder was not incurred in or aggravated 
by service, and a peptic ulcer or hiatal hernia may not be 
presumed to have been incurred in service.

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of stressors which he experienced 
during active service in Korea.  He points out that post-
traumatic stress disorder has been diagnosed by private 
doctors and doctors from the VA.  

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 (1997).

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).  If the diagnosis of a mental 
disorder does not conform with American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that in reviewing the veteran's 
psychiatric history, some of the medical evidence which has 
been obtained reflects that the veteran has a diagnosis of 
post-traumatic stress disorder.  For example, the report of a 
post-traumatic stress disorder examination conducted by the 
VA in March 2001 shows that the diagnoses were post-traumatic 
stress disorder, chronic, mild to moderate; and depressive 
disorder, not otherwise specified, secondary to post 
traumatic stress disorder.  It was noted that the veteran 
reported stressors including being in Korea where he 
experienced many traumatic and life threatening situations.  
He said that they were under constant attack by the enemy and 
had to deal with enemy fights on almost a daily basis, 
especially at night.  He claimed that he was awarded the 
Korea service ribbon with three cups and battle stars.  He 
said that during the tour they were assigned to protect the 
radar installation and were always being fired at.  He said 
that they would have a lot of causalities.  He reported 
seeing a lot of devastation, death, and the killing of women 
and even children.  

Significantly, however, the evidence which is of record does 
not establish that the veteran was exposed to a stressor in 
service.  In adjudicating a claim for service connection for 
PTSD, the VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes 
that if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  See 38 
C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for post-traumatic stress disorder.  
The Court pointed out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  Therefore, the Court took judicial 
notice of the effect of the shift in diagnostic criteria.  
The major effect is that the criteria have changed from an 
objective ("would evoke ... in almost anyone") standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

In the present case, the veteran reported his claimed 
stressors on various occasions.  In addition to the stressor 
descriptions contained in the medical record summarized 
above, the veteran submitted a written statement in November 
1998.  In it he reported that he was assigned to protect a 
radar installation in Korea.  He said that low flying 
aircraft attempted to fly in to unload explosives on the 
radar installation over and over again.  He said that 
sometimes they were close enough to fire at with rifles.  He 
also reported that there were bands of guerillas who tried to 
destroy the radar site.  He said that his unit lost two or 
three people during that year, while inflicting much heavier 
losses on opposing forces.  He said that sometimes they would 
find the dead bodies of enemy soldiers, and once another man 
in his unit probed the mouth of a dead body using a bayonet.  
He also reported an incident in which one of their own men 
lost his mind and started shouting and firing a weapon.  The 
Board notes that the account from the veteran did not include 
any specific dates of the incidents or the names of the 
persons involved.  

The veteran's available service records do not demonstrate 
that he engaged in combat with the enemy.  The veteran's DD 
Form 214 and other service personnel records show that his 
military occupational specialty in the Air Force was 
apprentice cook.  This is not an occupational specialty which 
necessarily involves exposure to combat.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (in which the Court 
held that an appellant's military specialty of cannoneer did 
not demonstrate that his duties exposed him to a more than 
ordinary stressful environment).  See also Hayes v. Brown, 3 
Vet. App. 7 (1991) (in which the Court held that in light of 
the veteran's noncombat assignment to a construction 
engineering company, it was reasonable for the Board to 
require corroboration of the veteran's claimed stressors).

The DD 214 does not show that he received any commendations 
or medals awarded exclusively for combat.  He was awarded the 
Korean Service Medal and the United Nations Service Medal, 
but there is no indication that he received any awards for 
involvement in combat or battles.  The Board notes that the 
mere presence in a combat zone does not per se show that a 
particular veteran was involved in combat with the enemy, 
i.e. "that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99 
(October 18, 1999).

The Board also notes that the veteran's service medical 
records do not contain any indication that he was involved in 
combat or that he developed a chronic psychiatric disorder 
during service.  Thus, the veteran's service personnel and 
medical records do not provide any support for his claim for 
post-traumatic stress disorder as they do not demonstrate 
that he engaged in combat and do not provide any verification 
of any of his claimed stressors.  On the contrary, they weigh 
against his claim as they show that he was assigned to duties 
other than those involving combat.  

The Board notes that the RO made efforts to verify the 
stressors claimed by the veteran.  In February 2000, the RO 
wrote to the United States Armed Services Center for Research 
of Unit Records (Center) and requested verification of the 
veteran's claimed stressors.  The RO enclosed the veteran's 
service personnel records and his statement of stressors.  
Subsequently, in February 2000, the Center responded that the 
information was insufficient to conduct meaningful research.  
They requested additional information such as the specific 
dates within thirty days, the number and full names of 
casualties.  The RO wrote to the veteran in March 2000 and 
requested that he provide such information.  However, the 
veteran did not respond.  

The Board finds that no further efforts to verify the claimed 
stressors are warranted.  Actions such as obtaining morning 
reports are not warranted because, in light of the fact that 
the veteran has not previously provided specific names, 
dates, or places, any documentation pertaining to an attack 
could not be said to provide verification of the veteran's 
stressors.  See Wilson v. Derwinski, 2. Vet. App. 614 (1992) 
(in which the Court affirmed a Board decision which held that 
although the record showed that a large amount of ammunition 
was destroyed by sappers at Cam Ranh Bay 4 or 5 days after 
the veteran arrived in Vietnam, there had not been presented 
any persuasive evidence that the veteran was anywhere near 
the ammunition dump that was attacked at that huge base).

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen 10 Vet. App. at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  The Board is not 
required to accept an unsubstantiated diagnosis that the 
alleged post-traumatic stress disorder had its origins in the 
veteran's Vietnam service.  See Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); West v. Brown, 7 Vet. App. 70, 78 
(1994).  Since the veteran's claimed stressors have not been 
verified, the diagnoses of post-traumatic stress disorder 
were based on a questionable history that is inadequate for 
rating purposes, and may not be relied upon by the Board.   
See West, 7 Vet. App. at 78.  The reasonable doubt doctrine 
is not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.

III.  Entitlement To Service Connection For Defective 
Hearing.

During the hearing held in July 1996, the veteran testified 
that he believed that he developed hearing loss as a result 
of exposure to noise from airplanes, including sonic booms.

The veteran's service medical records do not contain any 
references to hearing loss.  A treatment record dated in 
September 1951 shows that the veteran had bilateral ear 
tenderness with external otitis.  Both ears were cleaned, and 
he was given ear drops.  There is no mention of hearing loss.  
The report of a medical examination conducted in November 
1953 for the purpose of his separation from service shows 
that clinical evaluation of the ears was normal.  His 
hearing, as tested using a whispered voice, was 15/15 in both 
ears.  

The earliest evidence of hearing loss is from many years 
after separation from service.  A VA audiogram record dated 
in November 1993 shows that testing revealed the presence of 
hearing loss; however, there was no indication that it was 
related to service.  

The report of a hearing loss examination conducted by the VA 
in April 2001 shows that the veteran said that he had hearing 
loss which was much worse in the left ear than the right ear.  
He gave a history of having been in Korea where he was 
exposed to considerable noise.  He also stated that tinnitus 
had been present for 20 years.  Following examination, the 
assessment was asymmetric sensory hearing loss, left ear, 
with tinnitus and vertigo.  The examiner commented that these 
symptoms were highly suggestive of an acoustic neuroma.  The 
examiner did not indicate that the hearing loss was related 
to service.  

In summary, the evidence shows that defective hearing was not 
present during service, was not manifest within a year after 
service, and did not develop as a result of exposure to noise 
during service.  Accordingly, the Board concludes that 
defective hearing was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.


ORDER

1.  Service connection for a gastrointestinal disorder, to 
include a hiatal hernia and duodenal ulcer disease, is 
denied.

2.  Service connection for post-traumatic stress disorder is 
denied.

3.  Service connection for defective hearing is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

